Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application has been amended as follows: 

16. (amended)  The medical implement drying apparatus as recited in claim 15 wherein the cleaning liquid is water.18. (amended)  A medical implement drying apparatus comprising: 
a drying gas source; 
a plurality of gas conduits fluidly each connecting the drying gas source to a medical implement having an inner space; 
the drying gas source fluidly coupled to the inner space of each medical implement; each medical implement having an inlet port coupled to the drying gas source via one of the plurality of gas conduits; 
each inlet port in fluid communication with the inner space of the medical implement; 
each gas conduit removably attached to the inlet port; and 
wherein the medical implement drying apparatus is configured such that drying gas flows from the drying gas source, through each gas conduit into the inner space of the medical implement, absorbs liquid, from within the medical implement, to expel the liquid from the medical implement; 

the implement holder comprising a bracket attachment surface configured to removably attach the implement holder to the mounting bracket without tools in a holding orientation.

The changes made are to correct a format issue (claims need to be complete sentences hence ending in a period instead of colon) and a spelling issue.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed medical implement drying apparatus with the features of a drying gas source, one or more gas conduit connecting the drying gas source to an inner space of the medical implement, and a gas conduit absorbing and expelling liquid from the inner space is not found in the prior art either singly or in combination
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wednesday, March 10, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753